DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                               
                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11 and 17-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2015/0107285) in view of Oh et al. (US 2014/0139092) and Wu et al. (US 2016/0223245).
In regards to claim 1, Mitchell discloses a refrigerator appliance (100), (refer to Figs. 1-3) defining a vertical direction (V), a lateral direction (H) and a transverse direction (T), the vertical, lateral and transverse directions being mutually perpendicular (refer to Figs. 1-3), the refrigerator appliance comprising: a cabinet (120) extending from a top (101) to a bottom (102) along the vertical direction (V), the cabinet also extending from (105) to a right side (106) along the lateral direction (H), the cabinet defining a fresh food chamber (122), the fresh food chamber extending along the vertical direction (V) between the top and the bottom of the cabinet, along the lateral direction (H) between the left (105) and right sides (106) of the cabinet, and along the transverse direction (T) between a front portion and a back portion,
            the front portion of the fresh food storage chamber (122) defining an opening for receipt of food items (refer to Fig. 2); a freezer chamber (124) defined in the cabinet (120), the freezer chamber (124) extending along the vertical direction (V) between the top and bottom of the cabinet (120) and spaced apart from the fresh food chamber (122) along the vertical direction (as can be seen in Fig. 1); a door (126-right, 126-left) rotatably mounted to the cabinet at the front portion of the fresh food storage chamber (122) such that the door rotates between a closed position (as shown in Fig. 1) where the door sealingly encloses (via the surrounding gasket; refer to par. 26)  at least a portion of the fresh food storage chamber (122) and an open position (as shown in Fig. 2) to permit access to the fresh food chamber (122), 
            the door (126-right, 126-left) comprising an outer casing (152-left) comprising a thermally insulated wall (various walls; refer to par. 26) that defines an in-door chamber (162, an interior chamber) within the outer casing (152), (note: that the term “thermally insulated” has generally been held that refrigerators are found to be thermally insulated to prevent air leak to ordinary skilled in the art and therefore meeting the limitation); a sealed system (a sealed cooling system; refer to par. 16) configured for generating chilled air; and a first duct (170) directly fluidly connecting the sealed system with the in-door chamber (162) to provide the chilled air directly from the (note: that the sealed cooling system is not shown in Fig. 2, but is disclosed in the specification in par. 16), and a second duct (171) extending from the in-door chamber (162) to the freezer chamber (124).
           Mitchell does not explicitly disclose the door further comprising a front panel rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the in-door chamber when the door is in the closed position; whereby the in-door chamber is operable independently of the freezer chamber, including at temperatures lower than a temperature of the freezer chamber, whereby the freezer chamber is operable to be cooled secondarily by chilled air from the in-door chamber.
         Oh teaches a refrigerator (refer to Fig. 10), wherein the door (310) further comprising a front panel (340) rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the in-door chamber (405) when the door (310) is in the closed position (refer to par. 123).
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of Mitchell as modified to include the door further comprising a front panel rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the in-door chamber when the door is in the closed position as taught by Oh in order to access the in-door chamber without opening the main door (refer to par. 123).
         Wu further teaches a refrigerator (10; Figs. 1, 4 and 7) whereby the in-door chamber (corresponding to upper chamber) is operable independently of the freezer chamber (corresponding to lower chamber), including at temperatures lower than a temperature of the freezer chamber, whereby the freezer chamber is operable to be (refer to pars. 15, 39 and 48).
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of Mitchell such that the in-door chamber is operable independently of the freezer chamber, including at temperatures lower than a temperature of the freezer chamber, whereby the freezer chamber is operable to be cooled secondarily by chilled air from the in-door chamber as taught by Wu in order to maximize the cooling efficiency while minimizing power consumption for the heat exchange (refer to par. 39).
In regards to claim 2, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Mitchell discloses further comprising a variable speed blower fan (an adjustable speed fan 182; par. 27) in fluid communication with the sealed system (sealed cooling system; par. 16) to urge the chilled air from the sealed system into the first duct (170) and directly to the in-door chamber (162) from an evaporator (not illustrated) of the sealed system (as can be seen in Fig. 5; par. 16).
In regards to claim 8, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Mitchell as modified teaches wherein the cabinet comprises a plurality of thermally insulated walls (various walls defining the chambers 122, 124; refer to par. 26), and the first duct (170) extends from the sealed system to the in-door chamber (162) through the thermal insulation of at least one of the plurality of thermally insulated walls (within the various walls; refer to par. 26). 
In regards to claim 9, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Mitchell as modified teaches wherein the door (126-right, 126-left) is a first fresh food chamber door (126-right), further comprising a second fresh food chamber door (126-left) mirrored with the first fresh food chamber door whereby the first fresh food chamber door and the second fresh food chamber door cooperatively sealingly enclose (via the surrounding gasket; refer to par. 26) the fresh food chamber (122) when the first fresh food door is in the closed position and the second fresh food door is in a closed position (as shown in Fig. 1), the second fresh food door (126-left) comprising a second outer casing (152-leff) and a second thermally insulated wall (various walls defining the chambers 122, 124; refer to par. 26) defining a fresh food storage chamber (122) within the second outer casing (refer to Fig. 2). 
In regards to claim 10, Mitchell discloses a refrigerator appliance (100), (refer to Figs. 1-3), the refrigerator appliance comprising: a cabinet (120) defining a fresh food chamber (a fresh food chamber 122), the fresh food chamber comprising a front portion and an opening for receipt of food items defined at the front portion; a door (126-right, 126-left) rotatably mounted to the cabinet (120) at the front portion of the fresh food chamber such that the door rotates between a closed position (as shown in Fig. 1) where the door sealingly encloses (via the surrounding gasket; refer to par. 26) at least a portion of the chilled chamber and an open position (as shown in Fig. 2) to permit access to the fresh food chamber (122), 
           the door (126) comprising an outer casing comprising a thermally insulated wall (various walls; refer to par. 26) that defines an in-door chamber (162) within the outer (124) defined in the cabinet (120), the freezer chamber (124) positioned below and spaced apart from the fresh food chamber (as can be seen in Fig. 1), a sealed system (a sealed cooling system; refer to par. 16) configured for generating chilled air (note: that the term “thermally insulated” has generally been held that refrigerators are found to be thermally insulated to prevent air leak to ordinary skilled in the art and therefore meeting the limitation); a first duct (170) directly fluidly connecting the sealed system with the in-door chamber (refer to Fig. 2) to provide the chilled air directly from the sealed system to the in-door chamber (refer to Fig. 2); and a second duct (171) extending from the in-door chamber (162) to the freezer chamber (124). 
           Mitchell does not explicitly disclose the door further comprising a front panel rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the in-door chamber when the door is in the closed position, whereby the in-door chamber is operable independently of the freezer chamber, including at temperatures lower than a temperature of the freezer chamber, whereby the freezer chamber is operable to be cooled secondarily by chilled air from the in-door chamber.  
          Oh teaches a refrigerator (refer to Fig. 10), wherein the door (310) further comprising a front panel (340) rotatably mounted to the outer casing of the door such that the front panel of the door permits access to the in-door chamber (405) when the door (310) is in the closed position (refer to par. 123).
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of Mitchell as modified to include the door further comprising a front panel rotatably mounted to the outer casing of the door (refer to par. 123).
        Wu further teaches a refrigerator (10; Figs. 1, 4 and 7) whereby the in-door chamber (corresponding to upper chamber) is operable independently of the freezer chamber (corresponding to lower chamber), including at temperatures lower than a temperature of the freezer chamber, whereby the freezer chamber is operable to be cooled secondarily by chilled air from the in-door chamber (refer to pars. 15, 39 and 48).
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of Mitchell such that the in-door chamber is operable independently of the freezer chamber, including at temperatures lower than a temperature of the freezer chamber, whereby the freezer chamber is operable to be cooled secondarily by chilled air from the in-door chamber as taught by Wu in order to maximize the cooling efficiency while minimizing power consumption for the heat exchange (refer to par. 39).
In regards to claim 11, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Mitchell discloses further comprising a variable speed blower fan (an adjustable speed fan 182; par. 27) in fluid communication with the sealed system (sealed cooling system; par. 16) to urge the chilled air from the sealed system into the first duct (170) and directly to the in-door chamber (162) from an evaporator (not illustrated) of the sealed system (as can be seen in Fig. 5; par. 16).
In regards to claim 17, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Mitchell as modified teaches wherein the cabinet (120) comprises a plurality of thermally insulated walls (various walls defining the chambers 122, 124; refer to par. 26), and the duct (170) extends from the sealed system to the in-door chamber (162) through the thermal insulation of at least one of the plurality of thermally insulated walls (within the various walls; refer to par. 26). 
In regards to claim 18, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Mitchell as modified teaches wherein the door (126) is a first fresh food chamber door (126-left), further comprising a second fresh food chamber door (126-right) mirrored with the first fresh food chamber door whereby the first fresh food chamber door and the second fresh food chamber door cooperatively sealingly enclose (via the surrounding gasket; refer to par. 26) the fresh food chamber when the first fresh food doer is in the closed position and the second fresh food door is in a closed position (as shown in Fig. 1), the second fresh food door (126-right) comprising a second outer casing (152, right) and a second thermally insulated wall (within the various walls; refer to par. 26) defining a fresh food storage chamber (a storage space in right side fresh food chamber 122) within the second outer casing (refer to Fig. 2). 
In regards to claim 19, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Mitchell discloses comprising a variable blower fan (an adjustable speed fan 182; par. 27) directly connected to an inlet (174) of the first duct (170), the variable speed blower fan (182) in fluid communication with the sealed system (sealed cooling system; par. 16) to urge the chilled air from the (170) and directly to the in-door chamber (162) from an evaporator (not illustrated) of the sealed system (as can be seen in Fig. 5; par. 16), wherein further comprising the variable speed blower fan (fan 182) is fluidly coupled (via duct 170) to both the in-door chamber (interior chamber 162) and a freezer chamber (freezer chamber 124) defined in the cabinet (120).            
In regards to claim 20, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 10. Further, Mitchell discloses comprising a variable blower fan (an adjustable speed fan 182; par. 27) directly connected to an inlet (174) of the first duct (170), the variable speed blower fan (182) in fluid communication with the sealed system (sealed cooling system; par. 16) to urge the chilled air from the sealed system into the first duct (170) and directly to the in-door chamber (162) from an evaporator (not illustrated) of the sealed system (as can be seen in Fig. 5; par. 16), wherein further comprising the variable speed blower fan (fan 182) is fluidly coupled (via duct 170) to both the in-door chamber (interior chamber 162) and a freezer chamber (freezer chamber 124) defined in the cabinet (120). 

Claims 4-5 and 13-14 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2015/0107285) in view of Oh et al. (US 2014/0139092), further in view of Peterson et al. (US 5899083). 
In regards to claim 4, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 3, but fails to explicitly teach further comprising a valve in the first duct, the valve configured to divert a portion of the chilled air to a third duct, the third duct extending from the valve to the freezer chamber. 
(20), (refer to Fig. 1), wherein further comprising a valve (damper 102 is being considered as a valve; Figs. 9a, 9b and 10) in the first duct (52’), the valve (102) configured to divert (via slide damper 104) a portion of the chilled air to a third duct (50’), the third duct extending from the valve (102) to the freezer chamber (26’, top compartment), (refer to col. 9, 16-19; Fig. 9a). 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of Mitchell as modified to include a valve in the duct as taught by Peterson in order to control air flow through a plurality of ducts such that each compartment can be independently supplied with cold air from an evaporator (refer to col. 2, lines 5-10). 
In regards to claim 5, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 4. Further, Mitchell discloses further comprising a variable speed blower fan (an adjustable speed fan 182; par. 27) in fluid communication with the sealed system (sealed cooling system; par. 16) to urge the chilled air from the sealed system into the first duct (170), (as can be seen in Fig. 5; par. 16).
In regards to claim 13, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 10, but fails to explicitly teach further comprising a valve in the first duct, the valve configured to divert a portion of the chilled air to a third duct, the third duct extending from the valve to the freezer chamber. 
Peterson teaches a refrigeration appliance (20), (refer to Fig. 1), wherein further comprising a valve (damper 102 is being considered as a valve; Figs. 9a, 9b and 10) in the first duct (52’), the valve (102) configured to divert (via slide damper 104) a (50’), the third duct extending from the valve (102) to the freezer chamber (26’, top compartment), (refer to col. 9, 16-19; Fig. 9a). 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of Mitchell as modified to include a valve in the duct as taught by Peterson in order to control air flow through a plurality of ducts such that each compartment can be independently supplied with cold air from an evaporator (refer to col. 2, lines 5-10). 
In regards to claim 14, Mitchell as modified meets the claim limitations as set forth above in the rejection of claim 13. Further, Mitchell discloses further comprising a variable speed blower fan (an adjustable speed fan 182; par. 27) in fluid communication with the sealed system (sealed cooling system; par. 16) to urge the chilled air from the sealed system into the first duct (170), (as can be seen in Fig. 5; par. 16).
                                             Response to Arguments
Applicant's arguments filed on 09/10/2021 have been fully considered but are moot because the amended claims are now relied upon Wu et al. (US 2016/0223245). 
                                                        Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763